MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00245-CV

            S.C. MAXWELL FAMILY PARTNERSHIP, LTD., Appellant

                                          V.

                    THOMAS KENT & NANCY KENT, Appellee

  Appeal from the 335th Judicial District of Washington County. (Tr. Ct. No. 35517).

TO THE 335TH JUDICIAL DISTRICT OF WASHINGTON COUNTY,
GREETINGS:

      Before this Court, on the 4th day of August 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the interlocutory order
             signed by the trial court on March 5, 2015. After submitting
             the case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             order contains no reversible error. Accordingly, the Court
             affirms the trial court’s order.

                   The Court orders that the appellant, S.C. Maxwell
             Family Partnership, Ltd., pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered August 4, 2015.

              Panel consists of Chief Justice Radack and Justices Higley
              and Massengale. Opinion delivered by Justice Massengale.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




October 23, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT